


Exhibit 10.48

 

CONSULTING AGREEMENT

 

 

THIS CONSULTING AGREEMENT (the “Agreement”) is dated as of

the 27th day of February, 2006.

 

 

BY AND BETWEEN:

 

 

Biovail Laboratories International SRL
having a business location at
Barbados

 

 

(hereinafter referred to as “Biovail”)

 

 

and

 

 

Bord de Lac Ltd

 

 

(hereinafter referred to as the “Consultant”)

 

--------------------------------------------------------------------------------


 

WHEREAS Biovail wishes to retain the Consultant to provide consulting services
to Biovail relating to responsible for the direction, management and control of
all aspects of BLS business, the whole as more fully described on Schedule A
annexed hereto (hereinafter referred to as the “Services”);

 

AND WHEREAS Consultant agrees to be retained for that purpose in accordance with
the terms and conditions hereinafter described,

 

NOW THEREFORE in consideration of the terms and conditions contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Biovail and Consultant agree as follows:

 


1.                                      SERVICES AND REMUNERATION


 


1.01                           THE CONSULTANT HEREBY AGREES TO PROVIDE AND
PERFORM THE SERVICES FOR, AND FOR THE BENEFIT OF, BIOVAIL, INCLUDING SUCH
VARIOUS ASSIGNMENTS AS MAY OTHERWISE BE REQUESTED FROM TIME TO TIME BY THE
PRESIDENT OF BLS (THE “SUPERVISOR”) .


 


1.02                           THE CONSULTANT’S REPRESENTATIVE FOR THE PROVISION
OF THE SERVICES HEREUNDER SHALL BE MICHEL CHOUINARD.  NO CHANGE TO THE
CONSULTANT’S REPRESENTATIVE CAN BE MADE WITHOUT WRITTEN AGREEMENT BY THE
SUPERVISOR OF BIOVAIL.


 


1.03                           IN PERFORMING THE SERVICES, CONSULTANT SHALL
REPORT TO, AND BE SUBJECT TO THE DIRECT SUPERVISION OF THE SUPERVISOR AND SHALL
TAKE INSTRUCTIONS AND DIRECTIONS ONLY FROM THE SUPERVISOR, OR SUCH OTHER PERSON
AS INDICATED BY THE SUPERVISOR.


 


1.04                           IN CONSIDERATION OF THE PROVISION BY CONSULTANT
OF THE SERVICES TO BIOVAIL, BIOVAIL AGREES TO PAY CONSULTANT A CONSULTING FEE
(THE “CONSULTING FEE”) IN THE SUM OF THIRTEEN THOUSAND SEVEN HUNDRED AND FIFTY
U.S. DOLLARS (US$13,750) PER MONTH OF WORK OF THE PERFORMED BY CONSULTANT IN
EXECUTING THE SERVICES, AS PARTIAL CONSIDERATION FOR CONSULTANT’S SERVICES. 
THESE FEES WILL BE INCREASED ANNUALLY TO REFLECT, AT A MINIMUM, COST OF LIVING
INCREASES IN BARBADOS.


 


1.05                           THE CONSULTANT IS ALSO ELIGIBLE TO AN ANNUAL
PERFORMANCE BASED BONUS UP TO FIFTY (50%) PERCENT OF THE SUM OF THE CONSULTING
FEE PAID IN EACH CALENDAR YEAR FOR THE DURATION OF THE TERM OF THIS AGREEMENT,
PAYABLE WITHIN 90 DAYS OF THE END OF EACH CALENDAR YEAR.


 


1.06                           CONSULTANT SHALL ALSO BE ENTITLED TO
REIMBURSEMENT FOR ITS REASONABLE EXPENSES WHICH ARE: (A) INCURRED DIRECTLY IN
PERFORMING THE SERVICES; AND (B) APPROVED IN ADVANCE BY BIOVAIL IN ACCORDANCE
WITH ITS APPLICABLE EXPENSE REIMBURSEMENT POLICIES IN EFFECT FROM TIME TO TIME
(THE “CONSULTANT EXPENSES”).


 


1.07                           THE CONSULTING FEE (AND CONSULTANT EXPENSES, IF
ANY) SHALL BE PAYABLE BY BIOVAIL TO CONSULTANT FOR EACH MONTH OF SERVICES
PERFORMED UNDER THIS AGREEMENT, IN ARREARS, WITHIN THIRTY (30) DAYS OF RECEIPT
BY BIOVAIL OF A CONSULTING REPORT (THE “REPORT”) TO BE PROVIDED BY CONSULTANT TO
BIOVAIL ONCE QUARTERLY (ON THE LAST

 

--------------------------------------------------------------------------------



 


BUSINESS DAY OF EACH CALENDAR MONTH OF THE TERM OF THIS AGREEMENT).  FOR THE
PURPOSES HEREOF THE TERM “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY,
SUNDAY OR FEDERAL, OR LOCAL STATUTORY HOLIDAY, ON WHICH BANKS ARE NORMALLY OPEN
FOR BUSINESS IN BARBADOS.  THE REPORT MUST CONTAIN THE FOLLOWING DETAILS: (A) AN
INVOICE INCLUDING THE NUMBER OF HOURS THAT THE CONSULTANT HAS WORKED IN THE
PREVIOUS CALENDAR QUARTER PURSUANT TO CONSULTANT’S OBLIGATIONS HEREUNDER;
(B) DETAILS AND AMOUNTS OF THE CONSULTING EXPENSES, IF ANY (INCLUDING INVOICES
EVIDENCING ANY SUCH CONSULTING EXPENSES SO INCURRED); AND (C) A BRIEF LIST OR
EXPLANATION OF ALL ACCOMPLISHMENTS OF THE CONSULTANT FOR SUCH CALENDAR IN THE
PROVISION OF THE SERVICES HEREUNDER.


 


2.                                      TERM


 


2.01                           BIOVAIL AND CONSULTANT AGREE THAT THE TERM OF
THIS AGREEMENT SHALL BE FOR THE PERIOD FROM THE DATE HEREOF UNTIL THE
TERMINATION OF THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN MICHEL CHOUINARD AND
BIOVAIL LABORATORIES INTERNATIONAL SR.L, NOT TO EXCEED A 5-YEAR PERIOD ENDING ON
FEBRUARY 27TH, 2011. (THE “TERM”).  THE AGREEMENT MAY BE RENEWED OR EXTENDED BY
MUTUAL AGREEMENT.


 


2.02                           CONSULTANT ACKNOWLEDGES AND AGREES THAT THE TERM
OF THIS AGREEMENT IS TEMPORARY AND THAT THIS AGREEMENT IS NOT INTENDED TO CREATE
A CONTRACT OF INDEFINITE DURATION.


 


3.                                      TERMINATION


 


3.01                           IN THE EVENT THAT BIOVAIL, IN ITS SOLE
DISCRETION, DETERMINES AT ANY TIME DURING THE CURRENCY OF THIS AGREEMENT THAT
CONSULTANT IS IN BREACH OF THE TERMS AND CONDITIONS HEREOF OR IS OTHERWISE NOT
PERFORMING THE FUNCTIONS REQUESTED OF CONSULTANT COMPETENTLY, THEN BIOVAIL MAY
TERMINATE THIS AGREEMENT BY PROVIDING CONSULTANT WITH NINE (9) MONTHS’ PRIOR
WRITTEN NOTICE.  THE CONSULTANT WILL BE ELIGIBLE AT BIOVAIL’S SOLE DISCRETION
FOR THE BONUS FOR THAT PERIOD.


 


3.02                           IN THE EVENT OF ANY TERMINATION OF THIS
AGREEMENT, BIOVAIL SHALL HAVE NO FURTHER FINANCIAL OR OTHER OBLIGATIONS TO
CONSULTANT, OTHER THAN THE PAYMENT OF THE CONSULTANT FEE (AND THE REIMBURSEMENT
OF CONSULTANT EXPENSES, IF ANY) INCURRED TO THE DATE OF TERMINATION OF THE
NOTICE PERIOD.


 


4.                                      CONFIDENTIALITY COVENANT


 


4.01                           CONSULTANT ACKNOWLEDGES THAT CONSULTANT MAY
ACQUIRE OR HAVE DISCLOSED TO CONSULTANT BY BIOVAIL OR BY ANY AFFILIATE,
ASSOCIATE, OR TECHNOLOGY OR FINANCIAL PARTNER OF BIOVAIL, EITHER DIRECTLY OR
INDIRECTLY, IN WRITING, CONVERSATION, OR THROUGH OBSERVATION, VARIOUS
INFORMATION ABOUT THE BUSINESS OF BIOVAIL WHICH IS NOT IN THE PUBLIC DOMAIN AND
WHICH BIOVAIL DOES NOT WISH TO BE DIVULGED TO OTHER PERSONS, COMPANIES, OR THIRD
PARTIES.


 


4.02                           AS A CONDITION OF AND IN CONSIDERATION OF
CONSULTANT’S PROVISION OF SERVICES TO BIOVAIL, CONSULTANT UNDERSTANDS AND AGREES
THAT DURING THE TERM AND FOR A PERIOD OF

 

2

--------------------------------------------------------------------------------



 


TIME THEREAFTER (AS MORE PARTICULARLY DESCRIBED BELOW), CONSULTANT IS REQUIRED
TO HOLD STRICTLY CONFIDENTIAL ANY KNOWLEDGE, INFORMATION, OR FACTS CONCERNING
BIOVAIL’S:


 

(A)                                  RESEARCH AND DEVELOPMENT ACTIVITIES;

 

(B)                                 TECHNOLOGICAL PLANS, ADVANCES, APPLICATIONS
AND INVENTIONS;

 

(C)                                  TECHNICAL SPECIFICATIONS, DESIGNS AND
PLANS;

 

(D)                                 MATERIALS AND SOURCES OF SUPPLY;

 

(E)                                  DISCOVERIES, INVENTIONS, TRADE SECRETS,
PATENTS;

 

(F)                                    FINANCIAL AFFAIRS, CONTRACTS, LICENSING
AGREEMENTS, CUSTOMER LISTS, PRICING PRACTICES, MARKETING AND SALES STRATEGIES
AND PROGRAMS;

 

(G)                                 POTENTIAL MERGER AND ACQUISITION
TRANSACTIONS; AND

 

(H)                                 ANY OTHER INFORMATION REGARDING BIOVAIL, ITS
BUSINESS, FINANCES, PRODUCTS AND THEIR DEVELOPMENT WHICH IS NOT IN THE PUBLIC
DOMAIN.

 

All of the foregoing shall hereinafter collectively be referred to as
“Confidential Information”.  For a period commencing on the date hereof and
ending ten (10) years from the date of the termination of this Agreement,
Consultant shall keep strictly confidential any and all Confidential Information
which has been disclosed to Consultant and shall not divulge in any manner
whatsoever any such information to any person, firm, corporation, partnership or
other entity.

 


4.03                           SHOULD CONSULTANT BREACH OR THREATEN TO BREACH
THIS AGREEMENT, CONSULTANT SHALL BE LIABLE TO BIOVAIL IN EQUITY AND/OR IN LAW
FOR DAMAGES THAT MAY BE SUFFERED BY BIOVAIL AS A RESULT OF THE BREACH OR
THREATENED BREACH.  CONSULTANT UNDERSTANDS THAT A BREACH OF THIS AGREEMENT MAY
RESULT IN IRREPARABLE HARM TO BIOVAIL SUCH AS TO WARRANT THE ENTITLEMENT TO A
PRELIMINARY, INTERLOCUTORY AND/OR PERMANENT INJUNCTION AND/OR OTHER EQUITABLE
RELIEF AND CONSULTANT SPECIFICALLY AGREES THAT CONSULTANT WILL NOT ARGUE THE
ADEQUACY OF DAMAGES IN ANY SUCH PROCEEDING.


 


4.04                           ALL CONFIDENTIAL INFORMATION DISCLOSED BY BIOVAIL
TO CONSULTANT DURING THE COURSE OF THIS AGREEMENT (OR PRIOR TO THE EXECUTION
HEREOF OR FOLLOWING THE TERMINATION OF THIS AGREEMENT) AND ANY RIGHTS RELATED
THERETO, INCLUDING BUT NOT LIMITED TO INTELLECTUAL PROPERTY RIGHTS, RIGHTS OF
KNOW HOW, PATENT, TRADEMARK COPYRIGHT AND ANY OTHER RIGHTS RELATED IN ANY WAY TO
ANY SUCH CONFIDENTIAL INFORMATION, ARE AND SHALL REMAIN THE EXCLUSIVE AND
ABSOLUTE PROPERTY OF BIOVAIL.


 


4.05                           CONSULTANT SHALL NOT, EXCEPT AS AND TO THE EXTENT
REQUIRED TO ENABLE CONSULTANT TO CARRY OUT CONSULTANT’S DUTIES WITH BIOVAIL,
MAKE ANY COPIES OR REPRODUCE THE CONFIDENTIAL INFORMATION NOR SHALL CONSULTANT
REMOVE OR CAUSE TO HAVE REMOVED

 

3

--------------------------------------------------------------------------------



 


FROM THE PREMISES OF BIOVAIL ANY CONFIDENTIAL INFORMATION UNLESS REQUIRED TO DO
SO IN ORDER TO FULFILL CONSULTANT’S DUTIES WITH BIOVAIL.  SUCH COPIES OR
REPRODUCTIONS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.
 CONSULTANT SHALL TAKE ALL STEPS SO AS TO RESTRICT ACCESS TO AND PROTECT THE
STRICT CONFIDENTIALITY OF SUCH COPIES OR REPRODUCTIONS OF THE CONFIDENTIAL
INFORMATION.  ANY SUCH COPIES OR REPRODUCTIONS MADE SHALL BECOME, UPON THEIR
BEING MADE, THE EXCLUSIVE AND ABSOLUTE PROPERTY OF BIOVAIL.


 


4.06                           UPON REQUEST OF BIOVAIL, CONSULTANT AGREES TO
IMMEDIATELY SURRENDER TO BIOVAIL ALL DOCUMENTATION AND INFORMATION, NOTES,
DRAWINGS, RECORDINGS, MANUALS, LETTERS, CORRESPONDENCE, COMPUTER DATA AND
PROGRAMS, RECORDS, BOOKS OR ANY OTHER MATERIALS RELATING TO THE CONFIDENTIAL
INFORMATION WHICH IS IN CONSULTANT’S POSSESSION.


 


4.07                           THE DISCLOSURE OR DIVULGING OF ANY CONFIDENTIAL
INFORMATION CONTRARY TO THIS AGREEMENT, OR THE VIOLATION OF THIS AGREEMENT IN
ANY WAY SHALL RESULT IN IMMEDIATE TERMINATION OF THIS AGREEMENT.


 


5.                                      NON-SOLICITATION


 


5.01                           DURING THE TERM OF THIS AGREEMENT AND FOR A
PERIOD OF TWO YEARS THEREAFTER, CONSULTANT WILL NOT DIRECTLY OR INDIRECTLY HIRE
ANY EMPLOYEE OF BIOVAIL OR ITS AFFILIATED COMPANIES WITH RESPECT TO THE
BUSINESSES CONDUCTED BY BIOVAIL OR ITS AFFILIATED COMPANIES, OR ATTEMPT TO
INDUCE ANY SUCH EMPLOYEE TO LEAVE HIS OR HER EMPLOYMENT WITH BIOVAIL OR ITS
AFFILIATED COMPANIES.


 


5.02                           THE CONSULTANT SHALL DISCLOSE TO BIOVAIL ANY AND
ALL INTELLECTUAL PROPERTY WHICH CONSULTANT MAY MAKE SOLELY, JOINTLY, OR IN
COMMON WITH ANY OTHER PERSON CONSULTANTS DURING THE TERM OF CONSULTANT’S
ENGAGEMENT WITH BIOVAIL.  ANY INTELLECTUAL PROPERTY MADE AND/OR DEVELOPED BY THE
CONSULTANT WHILE ENGAGED BY BIOVAIL, WHETHER OR NOT CONCEIVED OR MADE DURING
REGULAR WORKING HOURS, AND WHETHER OR NOT THE CONSULTANT IS SPECIFICALLY
INSTRUCTED TO MAKE OR DEVELOP SAME, SHALL BE FOR THE BENEFIT OF BIOVAIL AND
SHALL BE THE SOLE EXCLUSIVE AND ABSOLUTE PROPERTY OF BIOVAIL.  THE CONSULTANT
SHALL ASSIGN, SET OVER AND TRANSFER TO BIOVAIL CONSULTANT’S ENTIRE RIGHT, TITLE
AND INTEREST IN AND TO ANY AND ALL OF SUCH INTELLECTUAL PROPERTY AND ALL RIGHTS
THEREIN, AND TO ALL LETTERS PATENT AND APPLICATIONS FOR LETTERS PATENT WHICH MAY
BE, OR MAY HAVE BEEN FILED AND/OR ISSUED BY OR TO CONSULTANT OR ON CONSULTANT’S
BEHALF, AND THE CONSULTANT AGREES TO EXECUTE AND DELIVER TO BIOVAIL ANY AND ALL
INSTRUMENTS NECESSARY OR DESIRABLE TO ACCOMPLISH THE FOREGOING AND, IN ADDITION
TO THE FOREGOING, TO DO ALL LAWFUL ACTS WHICH MAY BE NECESSARY OR DESIRABLE TO
ASSIST BIOVAIL TO OBTAIN AND ENFORCE PROTECTION OF SUCH INTELLECTUAL PROPERTY. 
TO THE EXTENT OF ANY RIGHTS CONSULTANT MAY HAVE WITH RESPECT TO SUCH
INTELLECTUAL PROPERTY WHICH ARE NOT ASSIGNABLE, INCLUDING BUT NOT LIMITED TO
MORAL RIGHTS, THE CONSULTANT HEREBY WAIVES SAME.  THE CONSULTANT WILL EXECUTE
AND DELIVER TO BIOVAIL OR ITS SUCCESSORS AND ASSIGNS, SUCH OTHER AND FURTHER
ASSIGNMENTS, INSTRUMENTS AND DOCUMENTS AS BIOVAIL FROM TIME TO TIME REASONABLY
MAY REQUEST FOR THE PURPOSE OF ESTABLISHING, EVIDENCING, AND

 

4

--------------------------------------------------------------------------------



 


ENFORCING OR DEFENDING ITS COMPLETE, EXCLUSIVE, PERPETUAL, AND WORLDWIDE
OWNERSHIP OF ALL RIGHTS, TITLES, AND COPYRIGHTS, IN AND TO INTELLECTUAL
PROPERTY, AND CONSULTANT CONSTITUTES AND APPOINTS BIOVAIL AS AGENT AND
ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION, TO EXECUTE AND DELIVER SUCH
ASSIGNMENTS, INSTRUMENTS, DOCUMENTS AS CONSULTANT MAY FAIL TO REFUSE TO EXECUTE
AND DELIVER, THIS POWER AND AGENCY BEING COUPLED WITH AN INTEREST AND BEING
IRREVOCABLE.


 


6.                                      GENERAL


 


6.01                           THE CONSULTANT HEREBY ACKNOWLEDGES THAT BIOVAIL
IS A PUBLICLY TRADED COMPANY AND THE TRADING IN SECURITIES OF BIOVAIL IS SUBJECT
TO APPLICABLE SECURITIES LEGISLATION.  THE CONSULTANT HEREBY FURTHER
ACKNOWLEDGES THAT AS A RESULT OF THE DISCLOSURE THAT MAY BE MADE TO IT OF ANY
CONFIDENTIAL INFORMATION OF BIOVAIL, IT MAY POSSESS MATERIAL, NON-PUBLIC
INFORMATION OF BIOVAIL.  ACCORDINGLY, THE CONSULTANT HEREBY ACKNOWLEDGES AND
AGREES THAT ANY TRADING BY IT IN THE SECURITIES OF BIOVAIL MAY ENTAIL THE
VIOLATION BY THE CONSULTANT OF APPLICABLE SECURITIES AND OTHER LEGISLATION AND
REGULATIONS, AND THE CONSULTANT HEREBY IRREVOCABLY AGREES TO FULLY INDEMNIFY AND
HOLD HARMLESS BIOVAIL AND ALL OF ITS AFFILIATED ENTITIES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, REPRESENTATIVES AND EMPLOYEES FROM ANY DAMAGES THAT MAY BE
CAUSED TO ANY OF SUCH PERSONS AS A RESULT OF ANY SUCH VIOLATIONS.


 


6.02                           MICHEL CHOUINARD HEREBY IRREVOCABLY AGREES TO
GUARANTEE THE OBLIGATIONS AND DUTIES OF THE CONSULTANT HEREUNDER, JOINTLY AND
SEVERALLY (SOLIDARILY), AS IF HE WAS DEFINED HEREUNDER AS THE “CONSULTANT”.


 


6.03                           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND SUPERSEDES ANY OTHER AGREEMENTS, NEGOTIATIONS OR
DISCUSSIONS BETWEEN THE PARTIES WHETHER WRITTEN OR ORAL.  THIS AGREEMENT MAY NOT
BE ALTERED OR AMENDED EXCEPT IN WRITING AND SIGNED BY BOTH PARTIES.  IF ANY
PROVISION HEREOF IS HELD TO BE INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, SUCH PROVISION SHALL BE SEVERED FROM THIS AGREEMENT AND SHALL NOT
SERVE TO INVALIDATE THE REMAINING PROVISIONS HEREOF.


 


6.04                           THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
BARBADOS AND THE PARTIES ATTORN AND SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS IN SUCH JURISDICTION, TO RESOLVE ANY DISPUTE IN ANY MANNER RELATED TO THE
MATTERS CONTEMPLATED BY THIS AGREEMENT.


 


6.05                           NOTHING HEREIN CONTAINED WILL BE DEEMED TO
CONSTITUTE CONSULTANT OR ANY OF ITS EMPLOYEES AN AGENT, PARTNER OR JOINT
VENTURER OF BIOVAIL OR ITS AFFILIATED COMPANIES.  IT IS UNDERSTOOD THAT
CONSULTANT SHALL RENDER HIS CONSULTING SERVICES TO BIOVAIL AS AN INDEPENDENT
CONTRACTOR AND CONSULTANT SHALL NOT HAVE ANY RIGHT, TITLE OR AUTHORITY TO ENTER
ANY CONTRACT, AGREEMENT OR COMMITMENT ON BEHALF OF BIOVAIL OR ITS AFFILIATED
COMPANIES OR TO BIND BIOVAIL OR ITS AFFILIATED COMPANIES IN ANY MANNER
WHATSOEVER.

 

5

--------------------------------------------------------------------------------



 


6.06                           THIS AGREEMENT IS NOT ASSIGNABLE BY CONSULTANT
WITHOUT THE PRIOR WRITTEN CONSENT OF BIOVAIL (WHICH CONSENT MAY BE UNREASONABLY
WITHHELD IN THE SOLE AND ABSOLUTE DISCRETION OF BIOVAIL, WHICH DISCRETION MAY BE
EXERCISED ARBITRARILY, WITH OR WITHOUT REASONS) AND ANY SUCH ASSIGNMENT WITHOUT
BIOVAIL’S CONSENT SHALL BE NULL AND VOID.


 


6.07                           IF ANY NOTICE IS REQUIRED OR PERMITTED TO BE
GIVEN, SUCH MAY BE EFFECTIVELY GIVEN IF DELIVERED PERSONALLY OR SENT BY
FACSIMILE AND ADDRESSED:


 


6.07.1                  IN THE CASE OF BIOVAIL TO:


 

Biovail Laboratories International SRL
At the Address first hereinabove set forth
Fax: 246-228-7891
Attention: President

 


6.07.2                  IN THE CASE OF CONSULTANT TO:


 

Bord de Lac Ltd
At the address first hereinabove set forth
Fax: n/a
Attention: Michel Chouinard

 

Any such notice shall be deemed to have been given and received when actually
received unless the day of receipt is not a business day in which case it shall
be deemed to have been given and received on the next following business day.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties to this Agreement hereby execute this Agreement
as of the date first written above.

 

Biovail Laboratories SRL

 

 

Per:

/s/ Eugene Melnyk

 

 

Name:

Eugene Melnyk

 

 

Title:

President

 

 

 

Bord de Lac Ltd

 

 

Per:

/s/ Michel Chouinard

 

 

Name:

Michel Chouinard

 

 

Title:

Director

 

 

 

As Guaranteed by:

 

 

/s/ Michel Chouinard

 

Witnessed By:

 

 

 

 

 

/s/ Paula Cozier

 

 

Paula Cozier

 

--------------------------------------------------------------------------------


 

SCHEDULE A
SERVICES

 

Area of Focus:

BLS management and operations

 

 

REPORTS TO:

President, Biovail Laboratories International SRL

 

 

LOCATION:

Barbados

 

Consulting Mandate SUMMARY:

 

Supervise and lead Biovail Laboratories International SRL (BLS) operations
including responsible for the direction, management and control of all aspects
of BLS business.

 

KEY RESPONSIBILITIES:

 

1)                                      Development and execution of BLS’
strategic plan.

 

2)                                      Management of BLS’ relationships with
third parties.

 

3)                                      Responsibility for all activities
related to BLS’ products and technologies, including, but not limited to:

 

·                                          Direction and control over all
Business Development activities

·                                          Supply chain management

·                                          Customer and supplier relationship

·                                          Direction and control over all R & D
activities related to BLS’ business

·                                          Direction and control over all
regulatory activities relating to BLS’ business

 

RELATIONSHIPS WITH:

 

BLS’ Customers and Suppliers
Licensors and Licensees of BLS’ Technology
Senior Executives of Affiliates
BLS and External IP and Business Development Executives

 

Effort and Working Conditions:

 

Required to meet frequent deadlines.  Variation from regular hours of work. 
Regular periods of prolonged mental concentration.  Frequent interruptions and
frequent changing of priorities.  Some travelling may be required.

 

--------------------------------------------------------------------------------
